PER CURIAM.
The parties’ marriage was dissolved in 1988. Mother was awarded custody of their minor daughter, who was born in 1983.
In 1991, father filed a motion to modify, seeking custody of the child. Following a hearing, the trial court denied his motion.
The judgment of the trial court is supported by substantial evidence and is not against the weight of the evidence. No error of law appears. An opinion reciting the detailed facts and restating the principles of law would have no precedential value.
The judgment is affirmed in accordance with Rule 84.16(b).